Citation Nr: 0400927	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-14 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to June 26, 2000, for 
an award of a total disability rating for compensation 
purposes based on individual unemployability due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel




REMAND

The veteran had active duty service from June 1956 to June 
1960 and from July 1960 to July 1965.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a March 2002 Department of Veteran's 
Affairs (VA) rating decision in which the regional office 
(RO) in San Juan, Puerto Rico, denied entitlement to an 
earlier effective date than June 26, 2000, for the award of 
TDIU.

In the VA Form 9 the veteran filed in September 2002, he 
requested a hearing before a Member of the Board at the RO.  
By letter dated in May 2003, the veteran was notified that 
the hearing was scheduled for June 16, 2003.  By letter post-
marked May 24, 2003 and received at the RO on June 10, 2003, 
the veteran requested that the hearing be postponed to a 
later date because of his wife's illness.  In the VA From 8 
Certification of Appeal, an official from the RO indicated 
that the veteran failed to report for the scheduled hearing.  
It is apparent from the record that the veteran desired a 
hearing, requested a postponement, and has not withdrawn his 
request for a hearing before a Member of the Board at the RO.  
Rather, he submitted a timely request for postponement of the 
June 16, 2003 hearing.  Therefore, the hearing should be 
rescheduled.  See 38 C.F.R. § 20.704(c) (2003).

The Board also notes that, in August and September 2003, the 
veteran submitted evidence directly to the Board without a 
waiver of consideration of such evidence by the RO.  In 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the Federal Circuit held that 
the amended rule codified at 38 C.F.R. § 20.1304 (2003) was 
inconsistent with 38 U.S.C.§ 7104(a).  Therefore, evidence 
submitted directly to the Board without a waiver of agency of 
original jurisdiction (AOJ) consideration should be returned 
to the RO for consideration in the adjudication of the 
veteran's claim.  

The case is REMANDED to the RO for the following action:

The RO should schedule the veteran for a 
hearing before a Member of the Board at 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




